Citation Nr: 0704657	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  04-02 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for degenerative disc 
disease with spondylolisthesis at L5, currently evaluated as 
40 percent disabling.

2. Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from September 1955 to 
December 1957.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2005, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The veteran's low back disability is productive of 
decreased motion, with no pronounced intervertebral disc 
syndrome, incapacitating episodes, ankylosis, or associated 
neurologic abnormalities.  

2.  Service connection is in effect for one disability, a low 
back disorder, rated as 40 percent disabling.  

3.  Service-connected disability alone does not preclude the 
veteran from securing and following gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
degenerative disc disease with spondylolisthesis at L5 have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Part 4, Diagnostic Codes 5287, 5289, 5292, 
5293, 5289 (before and after September 23, 2002), and 5237, 
5243 (after September 26, 2003).  

2.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering, effective on September 26, 2003.  
Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date.  
VAOPGCPREC 3-00, 7-03.  

The veteran has been assigned a 40 percent evaluation for his 
service-connected low back disorder under DC 8520-5292.  In 
February 2000, the veteran requested an increased evaluation.  
The Board finds that the evidence of record, which includes 
VA outpatient treatment records dated from 1999 to 2005, 
private medical records dated from 1985 to 2005, records from 
Social Security Administration (SSA) and VA examination 
reports dated in March 2000, October 2002, and September 
2005, does not support a finding that an increase is 
warranted.  

A rating beyond 40 percent under the prior criteria would 
require a showing of unfavorable ankylosis or pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  See 38 C.F.R. 4.71a, Diagnostic 
Codes 5289, 5293 (as in effect prior to November 23, 2002).  

There is no medical evidence showing ankylosis, as VA 
examination in March 2000 showed motion from 25 to 60 
degrees.  VA examination in October 2002 showed motion from 
20 to 70 degrees, and examination in September 2005 showed 
motion from 15 to 60 degrees.  Neither is there a showing of 
neurological abnormalities on these examinations nor any 
objective evidence of neuropathy or absent ankle jerk related 
to the service-connected disability.  In March 2000, the VA 
examiner referred to a 1998 EMG study which showed mild 
neuropathy; however the etiology was noted to be unknown, and 
the examiner reported there was no evidence of chronic 
lumbosacral radiculopathy.  In October 2002, the examiner 
noted that there was no focal neurological deficit of either 
lower extremity.  The Board would point out that the veteran 
was scheduled for a neurological evaluation in conjunction 
with the October 2002 examination, and in a November 7, 2002 
addendum, a VA examiner noted that the veteran reported to 
the neurologist after she had attempted two samplings, that 
he could not tolerate the procedure and therefore an EMG 
study could not be completed.  

In September 2005, the VA examiner found normal sensation to 
pinprick dull and light touch for the lower extremities.  The 
March 2000 examiner noted no ankle jerk on the left.  
Subsequent findings noted in the September 2005 examination 
show that the left lower extremity findings are attributable 
to polio, which was manifested during the veteran's 
childhood, although a handwritten addendum in November 2005 
noted the left leg weakness was more likely than not due to 
the lumbar spine.  Further, an absent ankle jerk is not noted 
on examination in October 2002 or in September 2005.  While 
the veteran had paresthesia and paresis, this was confined to 
the left lower extremity. 

Historically it is noted on the September 2005 examination as 
well as SSA examination in August 1977, that the left lower 
extremity problem existed since childhood, at age two.  The 
SSA examiner reported that residuals of poliomyelitis were a 
deformity of the spine, and left leg with atrophy, length 
shortening and limitation of motion of the leg.  In addition 
there is no indication in the record, including VA 
examination reports and outpatient treatment records, that 
the veteran had incapacitating episodes of at least six weeks 
during the past year.  See, 38 C.F.R. § 4.71a Diagnostic Code 
5293 (effective November 23, 2002).

Under the current regulations, the evidence would have to 
show ankylosis, related neurologic abnormalities, or 
incapacitating episodes.  VA outpatient records, private 
records and SSA records, as well as VA examination report of 
September 2005, do not show findings that would support a 
rating beyond 40 percent.  As noted above, motion of the 
spine has been documented on examination and treatment after 
November 2002, and thus ankylosis is not shown.  In addition, 
no neurological abnormalities have been attributed to the 
lumbar spine disorder.  Further there is nothing in the 
record that shows that the veteran had incapacitating 
episodes as defined by the regulations of at least six weeks 
in the past year.  In September 2005, the veteran reported 
having flare-ups daily and that he lays down for one to four 
hours.  

The record reflects that the veteran was treated as an 
outpatient for complaints of low back pain, without further 
indications that would support a rating beyond 40 percent 
under the previous, interim or current regulations.   

As to functional impairment due to the service-connected low 
back disorder, the Board finds that the veteran is adequately 
compensated for his disorder in the rating assigned.  There 
is no finding on VA examinations or outpatient treatment 
records that there is atrophy, excess fatigability, weakness, 
incoordination, pain on movement, swelling, or deformity due 
to the low back disability which would support a finding that 
the veteran has functional impairment beyond that 
contemplated in the ratings assigned.  See, 38 C.F.R. §§ 
4.40, 4.45; see also, DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).  The Board notes that the veteran has been shown 
to have atrophy of the left lower extremity with an inability 
to flex and extend the left foot on VA examination in 
September 2005.  The veteran reported during that examination 
that the lower left extremity problem was something which had 
occurred since childhood, attributable to what he believed 
was polio.  And while a VA examiner noted in a VA addendum to 
that examination that the left leg weakness was more likely 
than not due to his lumbar spine disorder, the Board finds 
that the 40 percent rating assigned adequately accommodates 
the veteran's weakness and any other functional impairment 
due to the lumbar spine disorder.

TDIU

Entitlement to TDIU requires evidence of impairment of mind 
or body sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340 (2006).  Total disability is shown where the 
schedular rating is less than total, and when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is just one service-connected 
disability, it is rated 60 percent or more.  38 C.F.R. § 
4.16(a).  If the schedular rating is less than 100 percent, 
employability must be determined without regard to the 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be 
considered are level of education, employment history, and 
vocational attainment.  See Ferraro v.  Derwinski, 1 Vet. 
App. 326, 332 (1991).

The veteran has one service-connected disability, a low back 
disorder rated as 40 percent disabling.  Thus, he does not 
meet the schedular criteria for a TDIU.  See 38 C.F.R. § 
4.16(a)(2).  The provisions of 38 C.F.R. § 4.16(b) are for 
consideration because 38 C.F.R. § 4.16(b) provides for 
referral of cases  for extra-schedular consideration if a 
veteran is unemployable by reason of service-connected 
disability, but  does not meet the schedular requirements for 
consideration  under 38 C.F.R. § 4.16(a). 

For a veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect some 
factor which places the case in a different category than 
other veterans with equal rating of disability.  Van Hoose v.  
Brown, 4 Vet. App. 361 (1993).  The question is whether the 
veteran is capable of performing physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Id.

In this case, an October 1986 private report notes that the 
veteran had not worked for five years.  It was noted that he 
was unable to work as a mechanic.  It was opined that he was 
permanently disabled.  This treatment included evaluation of 
the veteran's right elbow, which was noted on X-ray to have 
moderately severe osteoarthritis, and there was mention of 
his back disorder as well.  

The evidence shows that the veteran currently is unemployed, 
and that he has reported that he last worked in 1991.  (See, 
VA examination report of October 2002, and VA Form 21-8940 of 
December 1997).  However, the record shows that he has 
received his GED and has training in computer programming, as 
noted on VA Form 21-8940 dated in December 1997.  On VA Form 
21-8940 dated in August 2001, the veteran indicated that he 
had 3 years of college and training as an electronics 
engineering technician.  VA outpatient treatment of June 2002 
shows that the veteran reported having one year of college.  
While there are manifestations of the veteran's back disorder 
which cause impairment, and he may not be able to work as a 
mechanic as noted in 1986, no medical evidence indicates that 
he is unable to secure or follow any substantially gainful 
employment due to his service-connected back disability 
alone.  The September 2005 VA examiner indicated that the 
veteran's lumbar discomfort would limit his ability to do 
heavy lifting, bending, or twisting repetitively, but not 
from working at other jobs.  This finding was rendered after 
examining the veteran and reviewing the claims file.  As 
such, it has greater probative value than the finding of the 
private examiner rendered over twenty years ago which 
included evaluation of a non-service connected disorder.  
See, Grover v. West, 12 Vet. App. 109, 112 (1999); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The medical evidence 
supports the conclusion that the veteran is not unemployable 
based upon his service-connected disability alone.  Based on 
the foregoing, the Board concludes that the preponderance of 
the evidence is against the claim of entitlement to a TDIU. 
38 C.F.R. § 4.16 (2006).  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's July 2005 letter described the evidence needed to 
support the veteran's claim for an increased evaluation and 
for a TDIU.  He was advised to send any treatment records 
pertinent to his claims, what VA had received, what VA was 
responsible for getting, what VA would do, how he could help, 
as well as what the evidence had to show.  This letter fully 
complied with Quartuccio.  This was after the initial RO 
denials in this claim.  However, the requisite notice was 
ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and he 
had ample time in which to respond to the notice letter.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The 
appellant has had a "meaningful opportunity to participate 
effectively" in the processing of his claim.  Mayfield, Id.  
The Board finds that the present adjudication of the issues 
on appeal will not result in any prejudice to the appellant.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, and he was provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the issues on appeal in an April 
2006 letter.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  Records have been obtained, and the 
veteran has not identified any records which could be 
pertinent to his claim that have not been secured or that the 
RO has not attempted to secure.  There is no indication that 
there are any outstanding records that are pertinent to this 
claim.  Also, the appellant has been examined.  Although the 
representative argues in January 2007 that the September 2005 
examination was inadequate because it did not include 
neurological diagnostic testing to determine the extent of 
deficit in the left lower extremity, clinical neurological 
testing was performed, and it was concluded that there were 
no neurological deficits attributable to the service 
connected disability.  The representative also argues that 
the opinion that the veteran was not precluded from working 
at other jobs did not include a rationale.  The Board notes, 
however, that the opinion consisted of an enumeration of the 
limitations imposed by the service-connected disability 
(i.e., heavy lifting, bending, and twisting repetitively) 
followed by the opinion, based on the enumerated limitations, 
that the veteran's back disability does not preclude work 
that does not require and heavy lifting, bending, and 
twisting repetitively.  Thus, the basis for the opinion was 
contained in the report.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.  


ORDER

An increased rating for degenerative disc disease with 
spondylolisthesis at L5 beyond 40 percent is denied.  

Entitlement a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


